                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


KIERRA HUGHES,                                 )
                                               )
                Plaintiff,                     )
                                               )
      vs.                                      )          Case No. 4:18-CV-00967JAR
                                               )
                                               )
DEX XP, et al.,                                )
                                               )
                Defendants.                    )


                                  MEMORANDUM AND ORDER


       This matter is before the Court on Plaintiff Kierra Hughes’s Motion to Quash Subpoena.

(Doc. 33.) The motion has been fully briefed (Docs. 34, 37), and counsel presented argument to

the Court at a telephone conference.


                                       I.    Background

       In her Amended Complaint (Doc. 8), Hughes alleges that she was subjected to a hostile

work environment while employed by Defendant Dex XP, caused by her supervisor’s persistent

and sustained sexual harassment in the form of sexually and racially charged text messages and

other actions. Hughes took medical leave under the Family and Medical Leave Act (“FMLA”)

and submitted all necessary paperwork.      While Hughes was on leave, Dex terminated her

employment, citing work abandonment. Hughes alleges that this reason was pretext for illegal

discrimination and retaliation.

       During discovery, Defendants served third-party subpoenas on several of Hughes’s

former employers, seeking medical files, correspondence, complaints of discrimination,
harassment, or retaliation, termination records, performance evaluations, applications, notes, and

information regarding any counseling or discipline. (Doc. 33 at 1.) Hughes filed this Motion to

Quash, arguing that the subpoenas are overbroad, seek irrelevant information, and are unduly

burdensome. (Doc. 33.) Defendants respond that the documents are relevant and non-privileged

and that therefore they are discoverable. (Doc. 37.)


                                     II.      Legal Standards

       Under Federal Rule of Civil Procedure 26(b)(1):

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

This Court has held that “[a] Plaintiff’s full employment records are likely to lead to the

discovery of admissible evidence regarding Plaintiff’s credibility and Defendant’s defenses.”

Wolfe v. Gallagher Bassett Servs. Inc., No. 4:11CV01610 ERW, 2012 WL 1357751, at *2 (E.D.

Mo. Apr. 19, 2012)


                                           III.   Analysis

       As explained during the telephone conference, the Court agrees that most of the materials

sought in the subpoenas are discoverable. As explained in Wolfe, personnel records are likely to

lead to admissible evidence regarding Hughes’s credibility. Id. Likewise, the Court believes that

payroll and benefit information may be relevant to damages. Further, the Court finds that

Hughes has not shown that the information is privileged and agrees that Missouri’s general right

to privacy is insufficient to shield the materials from discovery. Lutzeier v. Citigroup Inc., No.
4:14CV183 RLW, 2015 WL 1853820, at *2 (E.D. Mo. Apr. 22, 2015) (holding that, in cases in

federal court on federal question jurisdiction, “federal law applies, and the Court is not required

to recognize state law privileges”). The Court also notes that the parties have a protective order

in place.

   However, the Court finds the subpoenas are overbroad in scope to the extent that there may

be medical information contained in the personnel files. That said, the parties are free to reach

an agreement regarding the limited release of those records, as they indicated during the

telephone conference.

       Accordingly, for the reasons stated herein and during the telephone conference,

       IT IS HEREBY ORDERED that Plaintiff Kierra Hughes’s Motion to Quash Subpoena

(Doc. 33), is GRANTED in part and DENIED in part. The motion is granted only as to

medical information contained in the personnel files and denied in all other respects.



Dated this 11th day of July, 2019.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
